                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   DONNA M. WITTIG, ESQ
                                                                 Nevada Bar No. 10466
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6          donna.wittig@akerman.com
                                                             7   Attorneys for Bank of America, N.A., successor by
                                                                 merger to BAC Home Loans Servicing, LP fka
                                                             8   Countrywide Home Loans Servicing, LP
                                                             9
                                                                                             UNITED STATES DISTRICT COURT
                                                            10                                       DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   BANK OF AMERICA, N.A., SUCCESSOR BY                 Case No.: 2:16-cv-00660-MMD-CWH
                                                                 MERGER TO BAC HOME LOANS
                      LAS VEGAS, NEVADA 89134




                                                            13   SERVICING, LP FKA COUNTRYWIDE
AKERMAN LLP




                                                                 HOME LOANS SERVICING, LP,                           STIPULATION AND ORDER TO EXTEND
                                                            14                                                       THE PARTIES' DEADLINES TO FILE
                                                                               Plaintiff,                            REPLIES SUPPORTING THEIR
                                                            15                                                       MOTIONS FOR SUMMARY JUDGMENT
                                                                 vs.                                                 [ECF NOS. 70, 71 AND 72]
                                                            16
                                                                 PECCOLE RANCH COMMUNITY                             [FIRST REQUEST]
                                                            17   ASSOCIATION; SATICOY BAY, LLC SERIES
                                                                 9720 HITCHING RAIL AKA SATICOY BAY,
                                                            18   LLC; and NEVADA ASSOCIATION
                                                                 SERVICES, INC.,
                                                            19
                                                                               Defendants.
                                                            20

                                                            21   SATICOY BAY, LLC SERIES 9720
                                                                 HITCHING RAIL,
                                                            22
                                                                               Counterclaimant,
                                                            23
                                                                 BANK OF AMERICA, N.A., SUCCESSOR BY
                                                            24   MERGER TO BAC HOME LOANS
                                                                 SERVICING, LP FKA COUNTRYWIDE
                                                            25   HOME LOANS SERVICING, LP,
                                                            26                 Counterdefendant.
                                                            27

                                                            28

                                                                 47999954;1
                                                             1                Bank of America, N.A., Peccole Ranch Community Association, Saticoy Bay, LLC Series

                                                             2   9720 Hitching Rail aka Saticoy Bay, LLC, and Peccole Ranch Community Association stipulate to

                                                             3   extending all parties' deadline to file their replies supporting their motions for summary judgment,

                                                             4   ECF Nos. 70, 71, 72, for an additional 14 days or until March 6, 2019.

                                                             5                BANA, Peccole and Saticoy Bay moved for summary judgment on January 2, 2019. (ECF

                                                             6   Nos. 70, 71, 72.) BANA responded to Peccole and Saticoy's motions on February 6, 2019. (ECF

                                                             7   Nos. 79, 80.) Peccole and Saticoy's deadline to file their replies supporting their motions for

                                                             8   summary judgment is February 20, 2019. LR 7-2(b).
                                                             9                Saticoy responded to BANA's motion for summary judgment on February 6, 2019. (ECF
                                                            10   No. 78.) BANA's deadline to file its reply supporting its motion for summary judgment is February
                                                            11   20, 2019. LR 7-2(b).
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                The parties stipulate to extending their reply deadlines by fourteen days, from February 20,
                      LAS VEGAS, NEVADA 89134




                                                            13   2019 to March 6, 2019, to allow additional time to prepare their briefing.1
AKERMAN LLP




                                                            14   ...
                                                            15   ...
                                                            16   ...
                                                            17   ...
                                                            18   ...

                                                            19   ...

                                                            20   ...

                                                            21   ...

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28   1
                                                                   Peccole responded to BANA's motion on January 22, 2019, ECF No. 74. BANA already filed its reply to the HOA's
                                                                 response on February 4, 2019, ECF No. 77.
                                                                                                                         2
                                                                 47999954;1
                                                             1                This is the parties' first request to extend their reply briefing deadline. The court previously

                                                             2   granted the parties extension to file their respective oppositions. The parties do not make this

                                                             3   request to cause delay or prejudice any party.

                                                             4                Dated February 19th, 2019.

                                                             5    AKERMAN LLP                                                LAW OFFICES OF MICHAEL F. BOHN
                                                             6    /s/ Donna M. Wittig                                        /s/ Adam R. Trippiedi
                                                                  ARIEL E. STERN, ESQ.                                       MICHAEL F. BOHN, ESQ.
                                                             7    Nevada Bar No. 8276                                        Nevada Bar No. 1641
                                                                  DONNA M. WITTIG, ESQ.                                      ADAM R. TRIPPIEDI, ESQ.
                                                             8    Nevada Bar No. 10466                                       Nevada Bar No. 12294
                                                                  1635 Village Center Circle, Suite 200                      NIKOLL NIKCI, ESQ.
                                                             9    Las Vegas, Nevada 89134                                    Nevada Bar No. 10699
                                                                                                                             2260 Corporate Circle, Suite 480
                                                            10    Attorneys for Bank of America, N.A.                        Henderson, Nevada 89074
                                                                                                                             Attorneys for Saticoy Bay LLC Series 9720
                                                            11                                                               Hitching Trail
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    LIPSON NEILSON COLE SELTZER & GARIN
                      LAS VEGAS, NEVADA 89134




                                                                  P.C.
                                                            13
AKERMAN LLP




                                                                  /s/ Peter E. Dunkley_
                                                            14    KALEB D. ANDERSON, ESQ.
                                                                  Nevada Bar No. 7582
                                                            15    PETER E. DUNKLEY, ESQ.
                                                                  Nevada Bar No. 11110
                                                            16    9900 Covington Cross Drive, Suite 120
                                                                  Las Vegas, NV 89144
                                                            17
                                                                  Attorneys for Peccole Ranch Cnmty. Assn.
                                                            18

                                                            19                                                               IT IS SO ORDERED.

                                                            20                                                               ______________________________________
                                                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                                            21
                                                                                                                                   February 20, 2019
                                                                                                                             DATED:_______________________________
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                         3
                                                                 47999954;1
